Exhibit 3.3 USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFICE USE ONLY 1. Name of Corporation: Surge Components, Inc. 2. Registered þCommercial Registered Agent: The Corporation Trust Company of Nevada Agent for Service Name of Process: (check oNoncommercial Registered Agent ORo Office or Position with Entity only one box) (name and address below) (name and address below) Name of Noncommercial Registered Agent OR Name of Title of Office or Other Position with Entity Nevada Street Adress City Zip Code Nevada Mailing Address (if different from street Address) City Zip Code 3. Authorized stock: (number of shares corporation is Number of shares Par value Number of shares authorized to issue) with par value: 80,000,000 per share: $0.0001 without par value: 4. Namesand Addresses 1) Ira Levy of the Board of Name Directors/Trustees: 95 East JefrynPark Deer Park NY (each Director/Trustees Street Address City Sate Zip Code must be a natural person at least 18 years of age: 2) Steven Lubman attach additional page Name if more than two 95 East JefrynPark Deer Park NY directors/trustees) Street Address City State Zip Code 5. Purpose: The purpose of this Corporation shall be: (optional - see instructions) 6. Name, Address Ira Levy X /s/ Ira Levy and Signature of Name Incorporator Signature Incorporator: 95 East Hefryn Park Deer Park NY (attach additional page Address City State Zip Code if more than one Incorporator) 7. Certificate of I hereby accept appointment as Resident Agent for the above named Entity. Acceptance of X /s/ JoAnne McCarthy 6/11/2010 Appointment of Registered Agent: Authorized Signature of Registered Agent or On Behalf ofRegistered Agent Entity
